Plaintiff in error, Lafe Lewellen, was convicted in the county court of Tulsa county on the 28th day of April, 1922, of the offense of unlawful possession of intoxicating liquor, and punishment fixed at a fine of $500 and imprisonment in the county jail for a period of 90 days. An appeal was attempted to be taken to this court by filing herein on June 21, 1922, a petition in error with case-made attached.
When the cause was called for submission on November 7, 1923, the Attorney General interposed a motion to dismiss the appeal, for the reasons that no notices of appeal were ever served upon the court clerk of Tulsa county or upon the county attorney, nor was any summons in error ever served upon the Attorney General or the issuance and service of a summons in error waived by that officer. Counsel for plaintiff in error were given until November 10, 1923, to make proof of the service of notices of appeal. This proof has never been furnished.
For the reason, therefore, that no notices of appeal were served upon the court clerk or the county attorney of Tulsa county, nor any summons in error issued and served upon the Attorney General, or the issuance or the service of the same waived by him, the appeal is dismissed in conformity with the uniform holding of former decisions of this court. The cause is remanded to the county court of Tulsa county, with directions to enforce its judgment. *Page 156